Exhibit 10.09

 

EXECUTIVE BONUS PROGRAM

 

The Company maintains an annual cash bonus program in which each named executive
officer participates (other than executive officers who receive commission based
compensation). Under the bonus program, the Compensation Committee establishes
corporate and individual strategic goals and objectives by which each named
executive officer is measured. Incentive cash bonuses may be awarded annually to
each of the participating named executive officers of up to 150% of the
executive officer’s base compensation, subject to the discretion of the
Compensation Committee, based upon a review of each officer’s achievements
during the year as measured against those goals and objectives as well as a
general assessment of the performance of the officer and the Company during the
year. In lieu of participation in the bonus program, the Senior Vice President,
Sales and Strategic Accounts is eligible to receive a commission-based bonus
based on sales levels of products and services under his supervision and
commissions rates applicable to such sales. The Compensation Committee also
retains the discretion to award additional cash bonuses to any employee
including the named executive officers to reward extraordinary contributions.